Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach a POS (Point of sale) device having a diagnostic application that monitors interactions between hardware in the POS device and applications that interface with the hardware. The POS device may send commands and/or responses to and receive responses and/or commands from a scanner, the diagnostic application may monitor these commands/responses and generate a log of, e.g. the number of scan operations performed by the scanner. Fandel et al., (U.S. Patent # 7,232,063) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method, a system, and computer-readable medium that comprises controlling an information process communicating with a peripheral having a filter driver from which communication information is acquired, the communication information comprising a communication sequence of a plurality of events for a transaction and a communication interval from an occurrence of one event to an occurrence of a next event and a decision is made about an abnormality caused during communication with the peripheral or an abnormality in the peripheral by calculating a time limit based in part upon an average of communication intervals. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of controlling an information processor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114